Title: From Abigail Smith Adams to George Washington Adams, 15 August 1813
From: Adams, Abigail Smith
To: Adams, George Washington,Adams, John



My dear Children
Quincy August 15th 1813

It is better to go to the House of mourning than to the House of Feasting, or dancing, for the living lay it to heart.
you my dear Children are now calld to the House of mourning and Sorrow, by the death of your dear Aunt Smith and the only daughter of your Grandparents, the only Sister of your Father.
your Aunt died last night, to the deep affliction of the whole Family—her pure Spirit I trust assended to her Maker. She was all in Life that was Lovely amiable and virtuous. She exhibited a firmness and fortitude through Life rarely to be found. She was patient uncomplaining and resignd, under the presure of a disorder hopeless and helpless. She was permitted and enabled to encounter a most hazardous journey in her weak State, and allowd to see her Parents, & Friends again and to live untill your uncle returnd from Congress, when as tho all her wishes were fullfilld—She cheerfully resignd her Life into the hands of her Maker.
you will be Sent for on Tuesday morning the funeral will be on that day at 3 oclock—
you will acquaint our Friends and Relations in Hingham, with whom I sincerely sympathize under the heavey affliction they have recently experienced.
I am your affectionate / and afflicted Grandmother
Abigail Adams